                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

 DANA ANN BROOKS,                      )
                                       )
                            Plaintiff,            Civil Action No. 4:19-2949-BHH
                                       )
                                       )
                 vs.
                                       )                     ORDER
                                       )
 COMMISSIONER OF THE SOCIAL            )
 SECURITY ADMINISTRATION,
                                       )
                                       )
                          Defendant. )
                                       )


      This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Thomas E. Rogers, III, made in accordance with 28

U.S.C. § 636(b) and Local Rule 73.02 for the District of South Carolina. On October 18,

2019, the Magistrate Judge issued a Report and Recommendation recommending that

Plaintiff’s application to proceed without prepayment of fees or costs (ECF No. 3) be

denied. (ECF No. 6).

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report and Recommendation to which specific objections are made.

      On October 31, 2019, Plaintiff submitted a letter through her counsel

representing that she did not intend to object to the Report and Recommendation.
(ECF No. 7). On the same day, she remitted her filing fee for the within action. (ECF

No. 8).    In the absence of objections to the Magistrate Judge’s Report and

Recommendation, this Court is not required to provide an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Indeed, “in

the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 and advisory

committee’s note).

       Here, because Plaintiff filed no objection, the Court has reviewed the Magistrate

Judge’s findings and recommendation for clear error. Finding none, the Court agrees

with the Magistrate Judge and denies Plaintiff’s application to proceed without

prepayment of fees.

       Accordingly, the Report and Recommendation (ECF No. 6) is adopted and

incorporated herein by reference1, and Plaintiff’s application (ECF No. 3) is DENIED.

This matter is remanded to the Magistrate Judge for further proceedings.

       IT IS SO ORDERED.

                                          /s/Bruce Howe Hendricks
                                          Bruce Howe Hendricks
                                          United States District Judge

November 6, 2019
Charleston, South Carolina




1
  The Magistrate Judge also recommends that Plaintiff be ordered to pay the full filing
fee within 14 days of an order adopting the Report and Recommendation. As noted
above, Plaintiff has already paid the filing fee and therefore this portion of the Report
and Recommendation is moot.

                                             2
